NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-50261

                Plaintiff-Appellee,             D.C. No. 3:17-cr-00746-WQH-1

 v.
                                                MEMORANDUM*
JOSE MEDINA-JIMENEZ, AKA Juan
Ortiz-Ruiz,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                             Submitted July 15, 2019**

Before:       SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Jose Medina-Jimenez appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We dismiss.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The government argues that this appeal should be dismissed based on the

appeal waiver in the parties’ plea agreement. Medina-Jimenez responds that the

appeal waiver should not be enforced because the district court violated Federal

Rule of Criminal Procedure 11(b)(1)(N) by failing to inform him of, and determine

he understood, the terms of the waiver. We review de novo whether a defendant

has waived his right to appeal, and for plain error the adequacy of the plea

colloquy. See United States v. Watson, 582 F.3d 974, 981, 987 (9th Cir. 2009).

      The record reflects that, during the plea colloquy, the court addressed

Medina-Jimenez personally and confirmed that the plea agreement had been

translated for him, he had discussed the plea agreement, including the appeal

waiver provision, with his attorney, and he understood the rights he was waiving.

In addition, Medina-Jimenez confirmed in writing and orally that he had read the

entire plea agreement, understood its terms, and discussed it with his attorney. On

this record, any Rule 11 error did not affect Medina-Jimenez’s substantial rights.

See id. at 987. Accordingly, we dismiss this appeal in light of the valid appeal

waiver. See id.at 988.

      DISMISSED.




                                          2                                     18-50261